DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on April 19, 2022, and any subsequent filings.
Claims 1-4 stand rejected.  Claim 5 has been added.  Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
Applicants' arguments (Remarks, Page 6/Paragraph 2 ("Pg/Pr") – Pg9/Pr2), filed April 19, 2022, with respect to the rejection of the sole independent claim, Claim 1 under 35 USC 103 have been fully considered and are persuasive except as noted below.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Applicants' amendments and a different interpretation of the previously applied reference as a result thereof.
As to Applicants' arguments regarding the limitation "a water flow passageway including a first and second pipe" (Remarks, Pg8/Pr3-Pg9/Pr1), the claim limitation cannot is indefinite as detailed below rendering the argument moot.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites ozone water flows to the waste liquid tank via the first pipe yet the drawings and specification indicates the first pipe 71 flows to the clear water tank 40 not the waste liquid tank 20 (Fig. 1, Spec., Pg4/Pr1, Pg17/Pr4, Pg19/Pr2, Pg24/Pr3-Pg25/Pr1, Pg27/Pr1).
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a water flow passageway having first and second pipes connecting the UV unit and clear water tank and connecting the UV unit and waste liquid, respectively.   The drawing and written description, however, indicates the first pipe 71 connects the UV unit 5 and the clear water tank 40 (Fig. 1, Spec., Pg4/Pr1, Pg17/Pr4, Pg19/Pr2, Pg24/Pr3-Pg25/Pr1, Pg27/Pr1) while the second pipe 72 connects the UV unit 5 and the waste liquid tank 20 (Fig. 1, Spec., Pg4/Pr1, Pg17/Pr4, Pg19/Pr3, Pg27/Pr1).  As the first pipe 71 and second pipe 72 are not in contact with each other it is not clear how the two pipes may constitute a singular water flow passageway.  The claim limitation of the second pipe connecting the UV unit and the waste liquid adds further indefiniteness.  For purposes of examination, the limitation will be interpreted as any fluidic communication between the UV unit and the clear water tank.
Claim 1 recites a cleaning unit yet the cleaning unit is not defined by the claim and the drawings and written description indicate the cleaning unit is piping 7 including the previously claimed first and second pipes 71 and 72 (Fig. 1, Spec., Pg17/Pr4).  For purposes of examination, the cleaning unit limitation will be interpreted as any piping that may be used for cleaning.
Claim 1 recites the first pipe is used to introduce ozonated water into the waste liquid tank yet the drawings and written description indicate that the first pipe 71 does not connect to the waste liquid tank 20 (Fig. 1, Spec., Pg4/Pr1, Pg17/Pr4, Pg19/Pr2, Pg24/Pr3-Pg25/Pr1, Pg27/Pr1).  For purposes of examination, the limitation will be interpreted as any fluidic communication between the UV unit and the waste liquid tank.
Claim 2 recites a gas charge unit for drawing gas into the filter housing, waste liquid tank, and clear water tank yet the claim and specification do not define any structure that draws gas into the various structures.  For purposes of examination, the limitation will be interpreted as meaning any structure that can accommodate gas.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Furonaka, et al., U.S. Publication No. 2009/0206016 ("Furonaka") in view of Mano, U.S. Publication No. 2014/0328720 ("Mano").
Applicants' claims are directed towards a device.
Regarding Claim 1, 2, and 5, Furonaka discloses a processing liquid circulating apparatus comprising a waste liquid tank for storing a processing waste liquid containing swarf discharged from a processing apparatus that processes a workpiece (Fig. 1, item 2, Pr19); a waste liquid pump for pumping the processing waste liquid from the waste liquid tank (Fig. 1, item 3, Pr19); a filter unit for removing swarf from the processing waste liquid pumped from the waste liquid tank by the waste liquid pump, to thereby produce clear water (Fig. 1, item 4, Pr20); a clear water tank for storing clear water (Fig. 1, item 5, Pr21); a clear water pump for pumping clear water from the clear water tank (Fig. 1, item 50, Pr24); an ultraviolet radiation applying unit for applying an ultraviolet radiation to the clear water (Fig. 1, item 62, Pr24); an ion exchange resin unit for passing the clear water to which the ultraviolet radiation has been applied through an ion exchange resin, to produce pure water (Fig. 1, items 63a, 63b, Pr24); a water flow passageway including a first pipe and a second pipe, wherein the first pipe interconnects the ultraviolet radiation applying unit to the clear water tank, and the second pipe interconnects the ultraviolet radiation applying unit to the waste liquid (Fig. 1 (note piping fluidically connecting ultraviolet radiation applying unit 62 and clear water tank 5); see also 112(b) analysis and claim interpretation above); and a cleaning unit for cleaning the water flow passageway from the waste liquid tank to the clear water pump (Fig. 1 (note piping may be used for cleaning); see also 112(b) analysis and claim interpretation above).
Furonaka does not disclose wherein the ultraviolet radiation applying unit has an ultraviolet lamp, a quartz glass tube defining therein a first space surrounding the ultraviolet lamp, a frame defining a second space surrounding the quartz glass tube, a gas inlet for introducing gas into the first space, a gas outlet for discharging the gas from the first space, a water inlet for introducing clear water into the second space, and a water outlet for discharging the clear water from the second space, the cleaning unit has an oxygen charge unit for introducing gas containing oxygen into the first space, or the gas containing oxygen that has been introduced into the first space is irradiated with the ultraviolet radiation, generating ozone, the gas containing the ozone is mixed with the clear water in the clear water tank, producing ozone water, and the ozone water is then introduced into the waste liquid tank via the first pipe to clean at least a portion of the waste liquid in the waste liquid tank, and circulated successively through the waste liquid pump, the filter unit, the clear water tank, the clear water pump, the ultraviolet radiation applying unit, the second pipe, and the waste liquid tank, thereby cleaning the waste liquid tank, the waste liquid pump, the filter unit, the clear water tank, the clear water pump, the ultraviolet radiation applying unit, the second pipe, and the waste liquid tank.
Mano also relates to ultraviolet treatment of water and discloses wherein an ultraviolet radiation applying unit has an ultraviolet lamp (Figs. 1, 2, item 41, Pr32), a quartz glass tube (Fig. 2, item 43, Pr32,39) defining therein a first space surrounding the ultraviolet lamp (Fig. 2, item 42, Pr32), a frame (Fig. 1, item 11, Pr17) defining a second space surrounding the quartz glass tube (Fig. 1, item 17, Pr22), a gas inlet for introducing gas into the first space (Figs. 1, 2, item 52, Pr43), a gas outlet for discharging the gas from the first space (Figs. 1, 2, item 55, Pr44), a water inlet for introducing clear water into the second space (Fig. 1, item 22, Pr46), and a water outlet for discharging the clear water from the second space (Fig. 1, item 21, Pr46), a cleaning unit has an oxygen charge unit for introducing gas containing oxygen into the first space (Fig. 2, item 50, Pr42), and  the gas containing oxygen that has been introduced into the first space is irradiated with the ultraviolet radiation, generating ozone (Fig. 2, Pr32), the gas containing the ozone is mixed with the water in the water tank, producing ozone water (Fig. 1, item 56, Pr44), 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ultraviolet radiation and ozone unit disclosed by Mano with the ultraviolet treatment unit disclosed by Furonaka because, according to Mano, the addition of ozone sterilizes (Pr2) and purifies the liquid (Pr45).  Further, it would have been obvious to try recirculating the fluid exiting the ultraviolet treatment unit disclosed by Furonaka through the feed line 20 and the successive downstream equipment because, according to Furonaka, fluid reuse was known (Pr6).
Additional Disclosures Included:  Claim 2: wherein the filter unit has a filter that is of a tubular shape having a charge port defined centrally in the filter for charging the processing waste liquid into the filter and discharges clear water from openings defined in side walls, a tray on which the filter is placed, and a filter housing that houses the filter and the tray (Furonaka, Fig. 1 (note shape, structure, and equipment of filter unit 4)), and the cleaning unit further includes a gas charge unit for drawing gas in the filter housing and introducing the gas into the first space, drawing gas in the waste liquid tank and charging the gas into the first space, and drawing gas in the clear water tank and charging the gas into the first space (Mano, Fig. 2; see also 112(b) analysis above).  Claim 5: wherein the frame includes an upper wall, a lower wall and sidewalls connecting the upper wall to the lower wall (Mano, Fig. 1), said ultraviolet lamp and the quartz glass tube both extending from the upper wall to the lower wall so that the first space and the second space are completely enclosed (Mano, Figs. 1, 2 (note first space 42 and second space 17 completely enclosed and UV lamp and quart tube extend from towards bottom wall and that extending completely to bottom wall provides no benefit such that it would have been obvious to extend the all the way to the bottom wall (see MPEP 2144.04(IV) (A), (B)))).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Furonaka, et al., U.S. Publication No. 2009/0206016 ("Furonaka") in view of Mano, U.S. Publication No. 2014/0328720 ("Mano") as applied to Claims 1 (for Claim 3) and 2 (For Claim 4) above, and further in view of Barnes, U.S. Patent No. 6,723,233 ("Barnes").
Applicants' claims are directed towards a device.
Regarding Claims 3 and 4, the combination of Furonaka and Mano discloses the processing liquid circulating apparatus according to Claim 1 except for an inactive gas charge unit for charging an inactive gas into the first space, or wherein, when clear water is delivered from the ultraviolet radiation applying unit to the ion exchange resin unit, the inactive gas charge unit fills the first space with the inactive gas.
Barnes also relates to ultraviolet and ozone treatment of water and discloses the use of an inert gas (C16/L46-C17/L3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the ultraviolet and ozone generating unit disclosed by the combination of Furonaka and Mano with the inert gas disclosed by Barnes because, according to Barnes, increasing the inactive argon gas increased the efficiency of the corona of the ozone generator (C16/L62-C17/L3)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779